DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendments filed on 8/19/2022. Claim 1 is amended. Claim 17 was previously canceled. Claims 2-5 and 21 are currently canceled. Claims 18-20 and 22 are withdrawn. Claims 1 and 6-16 are pending and addressed below.

Response to Arguments
Applicant’s arguments, filed on 8/19/2022, with respect to claim 1 have been fully considered but they are not persuasive. 
Regarding arguments on page 8, the applicant states that “What is NOT taught, are sutures, much less sutures having the required physical properties since these polymer fibers are micronized - 1.e., cut into micron length fragments. Even where the fibers are longer, they are in combination with carrier medium and cells, and in the form of a mesh. The only reference to a “suture” is at par. 8-9, in which the suture is said to be formed by electrospinning of a polymer solution. These are NOT twisted to form multifilaments, but explicitly states to be non-overlapping nanofiber (par. 9, consistent with description at par. 43-45), which is then cut. This is made even more explicit with reference to the figures, where the fiber is electrospun onto a flat surface or wound onto a mandrel like thread onto a bobbin (par 56). See also describe at par 65, Figures 2A and 2B”, as recited in claims 1 and 9”. The examiner disagrees with the applicant because Paragraph 0075 of Johnson clearly discloses a multifilament suture comprising a plurality of electrospun twisted nanofibers. Paragraph 0075 of Johnson clearly discloses “Bundles of electrospun fibers, composed of 3 to 10,000 fibers may be twisted or braided together for improved properties. Sutures composed of bundles of electrospun fibers may also be composed of bundles of non-twisted or twisted electrospun fibers”. Also, Paragraph 0074 of Johnson clearly discloses “In one non-limiting example, electrospun nanofiber sutures may incorporate antibacterial agents that may diffuse into the surrounding tissue, thereby reducing or preventing local infections at the suture sites”. Therefore, it is clear that Johnson discloses a multifilament suture comprising a plurality of electrospun twisted nanofibers as claimed resulting in the rejection to be proper.
Regarding arguments on page 9, the applicant states that “This is also consistent with par. 74-75, describing use of the filaments as sutures, which may incorporate therapeutics. Nowhere is there any description of co-spinning fibers which are aligned and twisted as they are formed, to form multifilament sutures. Par. 75 references “bundles” of single stranded fibers, but nothing about twisting the fibers as they are electrospun, pulled and aligned. Twisting fibers after formation into a bundle does not result in the same high strength and very small diameter as claimed. Applicant has demonstrated unexpected results with the high degree of strength in combination with small diameter”. The examiner notes that claim 1 does not discloses any language about “co-spinning fibers” and “twisting the fibers as they are electrospun, pulled and aligned”. These languages presented in the applicant’s arguments are more detailed in comparison to the language of “as they are formed” in claim 1. Also, the examiner wants to note that the language of “as they are formed” in claim 1 is not clear to the examiner since it appears to be redundant in claim 1. Lastly, the examiner wants to note that claim 1 is an apparatus claim and not a method claim therefore, the recitation of specific method steps does not provide substantial weight to the claim since the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). Since the claim multifilament suture is the same as the multifilament suture of Johnson modified by Kashiwabuchi since both sutures comprise a plurality of electrospun twisted nanofibers including a biocompatible polymer and a therapeutic agent having a size and a tensile strength necessary to meet the USP criteria, then the claim is unpatentable even if the prior art is made by a different process. The examiner believes that the language about “co-spinning fibers” and “twisting the fibers as they are electrospun, pulled and aligned” as presented in the applicant’s arguments and not in the claims is not expected to impart distinctive structural characteristics to the final product since the knot-pull tensile strength values as disclosed in the table of claim 1 are exactly the same as the knot-pull tensile strength values disclosed between Paragraphs 0074 and 0075 of Johnson. Therefore, the rejection is proper.
Regarding arguments on page 12, the applicant states that “It is apparent from this side by side comparison that Kashiwabuchi does not disclose the claimed multi-filament sutures. It is also apparent that Kashiwabuchi does not make obvious these sutures. Kashiwabuchi was trying to solve the problem of long term drug release from small sutures. Applicant was trying to make small diameter sutures with greater strength while not increasing the diameter. Kashiwabuchi does not teach one how to achieve this”. The examiner wants to note that the reference of Kashiwabuchi is being used as a teaching reference to only teach the nanofibers to comprise between zero and 30% by weight of one or more therapeutic, diagnostic, or prophylactic agents. The fact that the sutures of Kashiwabuchi are made by polymer extrusion and having the polymer to be dissolved in a solvent for extrusion are irrelevant when making the 103 rejection. The teaching reference of Kashiwabuchit is only being used to modify Johnson’s suture to include a specific concentration of drug in the finished fiber and not the step of making the suture by polymer extrusion and having the polymer to be dissolved in a solvent. Therefore, the rejection is proper.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recited the limitation “wherein the polymer is aligned, and the plurality of nanofibers twisted between 1,000 and 4,000 twists as they are formed to form a multifilament suture”. It is not clear to the examiner what this claim limitation exactly means since the word “form” is being used twice back to back. The claim language of “as they are formed” appears to be redundant in the claim therefore making the scope of the claim unclear. Appropriate correction is required. 
Claims 6-16 are rejected due to being dependent on rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Pub No. 2017/0182206) in view of Kashiwabuchi (US Pub No. 2013/0296933).
	Regarding claim 1 as best understood, Johnson discloses a multifilament suture comprising a plurality of electrospun twisted nanofibers (Paragraphs 0009, 0074, 0075 and 0096), the nanofibers comprising a biocompatible polymer (Paragraph 0059); wherein the polymer is aligned (Paragraphs 0053, 0075 and 0096), and the plurality of nanofibers twisted between 1,000 and 4,000 twists as they are formed to form a multifilament suture (Paragraph 0075) [Paragraph 0075 discloses 0 twists to about 5000 twists which meets the claim range] having a size and a tensile strength necessary to meet the United States Pharmacopeia (U.S.P.) criteria (see Table 1 that is between Paragraph 0074 and Paragraph 0075).
	Johnson fails to disclose the nanofibers comprising between zero and 30% by weight of one or more therapeutic, diagnostic, or prophylactic agents.
Kashiwabuchi, in the analogous art of multifilament sutures, teaches fibers comprising between about 1% and about 40% by weight of a therapeutic agent or drug (Paragraph 0068) [Meets the range of between zero and 30% by weight as recited in the claim]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the nanofibers of Johnson to have included between about 1% and about 40% by weight of a therapeutic agent or drug as taught by Kashiwabuchi, in order to prevent post-operative inflammation resulting from the presence of the suture (Kashiwabuchi, Paragraphs 0016 and 0068). 
Regarding claim 6, Johnson modified by Kashiwabuchi further discloses wherein the therapeutic or prophylactic comprises an anti-inflammatory agent (Johnson, Paragraph 0050).
Regarding claim 7, Johnson modified by Kashiwabuchi further discloses wherein the biocompatible polymer is a polyester (Johnson, Paragraph 0047).
Regarding claims 8-9, Johnson modified by Kashiwabuchi discloses the invention of claim 1 above except for wherein the biocompatible nanofibers further comprise a hydrophilic polymer and wherein the hydrophilic polymer is a polyalkylene oxide selected from the group consisting of polyethylene glycol, polyethylene oxide polypropylene oxide copolymer, or combination thereof. 
Kashiwabuchi further teaches the biocompatible nanofibers further comprise a hydrophilic polymer (Paragraph 0050) and wherein the hydrophilic polymer is a polyalkylene oxide that includes polyethylene glycol (claims 11-12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the nanofibers of Johnson to have included a hydrophilic polymer and wherein the hydrophilic polymer is a polyalkylene oxide that includes polyethylene glycol as taught by Kashiwabuchi, in order to result in a significantly higher burst release and release of the agent over a longer period of time (Kashiwabuchi, Paragraphs 0050 and 0056). 
Regarding claim 10, Johnson modified by Kashiwabuchi further discloses wherein the biocompatible polymer comprises polycaprolactone (Johnson, Paragraph 0047) but fails to disclose having a molecular weight between 65 and 150 kD.
Kashiwabuchi further teaches a biocompatible polymer having a molecular weight between about 50kDa and about 150 kDa (Paragraph 0048) [Meets the range of between 65 and 150 kD as recited in claim 10]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the biocompatible polymer of Johnson to have included a molecular weight between about 50kDa and about 150 kDa as taught by Kashiwabuchi, in order to prepare sutures and fibers to have desired properties, such as drug release rate, for specific applications (Kashiwabuchi, Paragraph 0048). 
Regarding claim 11, Johnson modified by Kashiwabuchi further discloses wherein the biocompatible polymer comprises polycaprolactone (Johnson, Paragraph 0047) but fails to disclose the therapeutic, diagnostic, or prognostic agent comprises moxifloxacin, levofloxacin, bacitracin, tobramycin, or a combination thereof.
Kashiwabuchi further teaches a suture comprising a therapeutic, diagnostic, or prognostic agent that comprises levofloxacin (Paragraph 0060). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the suture of Johnson to have included the therapeutic, diagnostic, or prognostic agent to comprise levofloxacin as taught by Kashiwabuchi, in order to prevent or inhibit the occurrence of post-operative infections (Kashiwabuchi, Paragraphs 0016 and 0060). 
Regarding claim 13, Johnson modified by Kashiwabuchi discloses the invention of claim 1 above except for wherein the suture releases an effective amount of the therapeutic, prophylactic, or diagnostic agent for at least 7 days. 
Kashiwabuchi further teaches a suture that releases an effective amount of the therapeutic, prophylactic, or diagnostic agent for at least 7 days (Paragraph 0016). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the suture of Johnson to release an effective amount of the therapeutic, prophylactic, or diagnostic agent for at least 7 days as taught by Kashiwabuchi, in order to prevent infection (Kashiwabuchi, Paragraph 0016). 
Regarding claim 14, Johnson modified by Kashiwabuchi further discloses a coating (Johnson, Paragraph 0074).
Regarding claim 15, Johnson modified by Kashiwabuchi further discloses the nanofibers are formed around another device (mandrel 105 as shown in Figure 1 of Johnson) (Johnson, Paragraph 0054).
Regarding claim 16, Johnson modified by Kashiwabuchi further discloses a coating comprising a therapeutic agent (Johnson, Paragraph 0074).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Pub No. 2017/0182206) in view of Kashiwabuchi (US Pub No. 2013/0296933) as applied to claim 1 above, and further in view of Maiorino (US Pub No. 2009/0076543).
Regarding claim 12, Johnson modified by Kashiwabuchi discloses all of the elements of claim 1 above except for the polymer comprises therapeutic agent consisting of rapamycin, tacrolimus, everolimus, paclitaxel, and combinations thereof.
Maiorino, in the analogous art of sutures, teaches (Figures 1) a suture that includes a chemotherapeutic being paclitaxel (Paragraph 0052). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the suture of Johnson modified by Kashiwabuchi to have included a chemotherapeutic being paclitaxel as taught by Maiorino, in order to treat different forms of cancer (Maiorino, Paragraph 0052). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771